AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                           Pag_e I of I



                                           UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA

                         United States of America                                       JUDGMENT IN A CRIMINAL CASE
                                           V.                                           (For Offenses Committed On or After November I, I 987)



                         Mario Lopez-Rodriguez                                          Case Number: 2:19-mj-11947

                                                                                        Marc Xavier Carlos
                                                                                        Defendant's Attorney


REGISTRATION NO. 20653480
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint
                                                ---------------------------
 •     was found guilty to count(s)
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                        Nature of Offense                                                                  Count Number(s)
8:1325                                 ILLEGAL ENTRY (Misdemeanor)                                                        1

 D The defendant has been found not guilty on count(s)
                                                                                     -------------------
 •     Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                   ¥.TIME SERVED                                     • ________ days
 IZI   Assessment: $10 WAIVED IZI Fine: WAIVED
IZI    Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the    defendant's possession at the time of arrest upon their deportation or removal.
D      Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                               Friday, Decelllb~r i1-1 2019

                             ,.,   \
                                       I         FILED                         D;Jte of Imposition of Sentence
                .--; 1       I 1
    .             ,          I l
Rece1ved         ..1     --rI ;t-i:.
             DUs,M                                 DEC 2 7 2019                        DRABLE RUTH B~UDEZ MONTENEGRO
                                                                                     ITED STATES MAGISTRATE JUDGE
                                          Cl.t,1~; l,_,; u1::-: fHiC 1 , <,li, HT
                                       SOUTHf:HN D l ~ T Of CA;,,. 'iq~JIA
                                       BY                                  .,; 1TV

Clerk's Office Copy                                                                                                                2:19-mj-11947
